DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-22 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“transmitting, automatically by the processor via the electronic communications system based on the determination that the received first electronic message is unsolicited, the received first electronic message to all other market participants of the subset of the plurality of market participants and “transmitting, automatically by the processor via the electronic communications system subsequent to the receipt thereof based on the determination that the second electronic message is a solicited message responsive to the first electronic message, the second electronic message only to the market participant who generated the first electronic message, the electronic second message not being transmitted via the electronic communications system to the others of the subset of the plurality of market participants” as recited in independent claim 1.

“transmit, automatically based on the determination that the stored received first electronic message is unsolicited, the stored received first electronic message from the at least one memory to all other of the plurality of market participants via the electronic communications system and transmit, automatically via the electronic communications system based on the determination that the stored received second electronic message is solicited, the stored received 

“a fifth logic stored in a memory and configured to be executed by the processor to cause the system to receive, via the electronic communications system, to the a second electronic message generated by another market participant of the plurality of market participants responsive to the first electronic message previously communicated to the other market participant, and  a sixth logic stored in a memory and configured to be executed by the processor to cause the system to determine that the received second electronic message is solicited based on the received second electronic message being responsive to the received first electronic message and, based thereon, automatically transmit, via the electronic communications system, the received second electronic message only  to the market participant that generated the first electronic message, and not transmit the second electronic message via the electronic communications system to the others of the plurality of market participants” as recited in independent claim 20.

The following prior art are considered relevant but failed to teach or suggest the above limitations.
Chanoine (US Pub. No. 2013/0297439) discloses a computer based marketplace for allowing market participants using communication devices to negotiate on terms of the sale of goods and/or services.


 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        


January 20, 2021